365 So. 2d 196 (1978)
Russell C. BAUER, Appellant,
v.
VANGUARD REALTY, INC., Appellee.
No. KK-400.
District Court of Appeal of Florida, First District.
December 7, 1978.
William A. MacGuire, Orange Park, for appellant.
Stephen O. Parker, Jacksonville, for appellee.
PER CURIAM.
This cause is before us on appeal from the final judgment of the Circuit Court, Clay *197 County, dismissing the second amended complaint of the plaintiff, appellant herein, against defendant Vanguard Realty, Inc. and its agent, Peter O. Dalton, real estate brokers. The judgment sought to be reviewed is, in pertinent part, as follows:
"Plaintiff seeks to impose liability upon the real estate broker, an agent of the seller for a listing stating the home contained 1,980 square feet. Plaintiff further states that the defendant verbally stated the house contained `just under 2,000 square feet'. Plaintiff alleges that the house in fact contained 1,837 square feet. Nowhere does the plaintiff allege that such deficiency in square footage, if it existed, was material to the contract to purchase.
Plaintiff seeks to impose liability upon the real estate broker on the theory of a fiduciary relationship to the buyer. Florida courts have consistently held there is no such fiduciary relationship existing between the real estate broker and the buyer.
......
Florida courts have consistently put a burden upon the purchasers to ascertain for themselves those facts which are easily ascertainable. The gross square footage of a home is such an easily ascertainable fact that strict reliance on a representation by a broker can be misplaced. Plaintiff herein does not seek recission of the contract but merely demands money judgment for damages. Based on the allegations of the second amended complaint, the court can not as a matter of law find that the allegations would support such a cause of action against this defendant."
We have reviewed the record and briefs and find that the trial court did not err in dismissing the complaint. Accordingly, the judgment below is AFFIRMED.
BOYER, Acting C.J. and MILLS and BOOTH, JJ., concur.